Citation Nr: 1454923	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for aortic valve stenosis, also claimed as a heart murmur.  

2.  Entitlement to service connection for residuals of strep throat and scarlet fever.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1956 to August 1959.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in April 2014 before the undersigned Veterans Law Judge (VLJ), sitting in St. Paul, Minnesota.  A copy of the transcript of that hearing is of record.  

In June 2014, the Board remanded the claims for additional evidentiary development.  The case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  



FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against a finding that a heart murmur and aortic valve stenosis are of service onset or otherwise related to service, and there is no evidence of these disorders within one year of the claimant's separation from active duty.  

2.  Residuals of strep throat and scarlet fever have not been shown during the pendency of the appeal.  

CONCLUSIONS OF LAW

1.  Aortic valve stenosis, also claimed as a heart murmur, was not incurred in or aggravated by military service and such may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  Strep throat and scarlet fever residuals were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a March 2012 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the March 2012 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in October 2014 which, as detailed below, included opinions that addressed the etiology of the Veteran's cardiovascular disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  Adequate rationale was provided for the medical opinion.  

Finally, it is noted that the appellant was afforded the opportunity to testify before a VLJ in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to service connection for aortic valve stenosis, also claimed as a heart murmur, and for residuals of strep throat and scarlet fever.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases (e.g., cardiovascular disease) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2014), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

It is the Veteran's contention that he had strep throat and scarlet fever during service.  He asserts that he currently suffers from residuals of these inservice illnesses, to include a heart murmur and aortic valve stenosis.  He claims that there are no records of these conditions during service because the inservice corpsman who treated him was an alcoholic and derelict in his duties by not noting the Veteran's inservice treatment.  

Review of the STRs is negative for report of, treatment for, or diagnosis of strep throat or scarlet fever, to include at the time of separation examination in August 1959.  However, several lay statements have been submitted (in 2012 and 2013) from fellow servicemen who recall that the Veteran was indeed treated during service for strep throat and scarlet fever.  

At a personal hearing in April 2014, the Veteran testified that after they had gotten underway aboard the USS Genesee, he came down with a sore throat.  He had a fever and was very sick.  He broke out in a rash, especially in the groin area, where his skin was like sandpaper.  Even though he was sick, he carried out his duties.  He was seen by a hospital corpsman on board.  He recalled that his temperature was taken, and he was given some aspirin and A.P.C. pills.  He worked in the engine room which was in excess of 100 degrees and this exacerbated his illness.  He has stated that the inservice examiner did not record the treatment provided to the Veteran in the Veteran's STRs, because the corpsman was an alcoholic and derelict in his duties.

VA post service records, to include documents dated in 2002, 2004, 2006, and through 2014, show that the Veteran has a heart murmur and has been diagnosed with severe aortic stenosis and atherosclerotic cardiovascular disease.  

As requested by the Board, cardiology examination was conducted by VA in October 2014.  The examiner reviewed the claims file and reported that there was also an in-person examination of the Veteran.  It was noted that the Veteran gave a history of being seen for residuals of strep throat and scarlet fever during service.  The Veteran's claim that his heart murmur and aortic valve disorder resulted from that inservice treatment was also noted by the examiner.  The examiner further noted that the Veteran had undergone aortic valve replacement in May 2014.  It was noted that the Veteran was well known to the cardiology service and had been followed for his heart disease since 2008.  Examination showed that the Veteran was on continuous medication for control of his heart condition.  The final diagnoses included a heart murmur, aortic valvular disease, and atherosclerotic heart disease.  

Following evaluation of the Veteran, the examiner opined that the cardiovascular disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness.  In his rationale, the examiner noted that while it was "as likely as not" that claimed strep throat and scarlet fever were incurred in service, he pointed out that there was no record of such during service.  Moreover, only about half of those with acute rheumatic fever developed inflammation involving valvular endothelium (most commonly mitral valve).  He further pointed out that aortic stenosis was most commonly caused by age-related progressive calcification of a normal aortic valve with mean age of 65 to 70 years old.  The examiner further noted that the diagnosis of a heart murmur in 2004 was also consistent with age-related aortic valve disease and not rheumatic heart disease.  In his report, the examiner included copies of VA records dated in 2002, reflecting diagnosis of a heart disorder.  He also included VA records from 2004, showing diagnosis of a murmur, and records from 2006, showing aortic valve stenosis.  

Analysis

Clearly, the record shows current cardiovascular disorder.  However, the probative evidence of record shows no such condition during service or until many years thereafter.  No such diagnosis has been linked to any in-service symptoms either during service or since service; the evidence shows no heart disorder at the time of separation from service.  The earliest evidence suggesting the presence of the current heart disease was in 2002 which is many decades after separation from his service.  The Board has determined that there is no competent evidence that aortic valve stenosis, also claimed as a heart murmur was manifested in the Veteran's first post service year.  Consequently, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112 and 1137 (West 2014) do not apply.  

The Veteran and others claim that he was treated for strep throat and scarlet fever during service and that this resulted in the diagnosis of his cardiovascular disease years later.  However, as summarized above, VA medical examination and opinion did not come to the same conclusion.  In fact, as further discussed below, the examiner found that current heart disorder was more likely age-related.  Moreover, he pointed out that there were no residuals of strep throat and scarlet fever demonstrated at any time in the record.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").  

The examiner provided a persuasive rationale noting that even if the Veteran was treated during service for strep throat and rheumatic scarlet fever, he did not develop heart disease as a result thereof.  He found that it was much more likely that current heart disorder was age-related.  He added that his opinion was corroborated by the fact that the Veteran was first diagnosed with a murmur in 2002, which was consistent with age-related aortic valve disease and not rheumatic heart disease.  

In effect, the Veteran's current diagnoses of a heart murmur and aortic valve stenosis, were first shown many years after service.  Moreover, these conditions are not related to the claimed inservice treatment for strep throat and scarlet fever.  And, as noted above, the examiner noted that there were no residuals of strep throat and scarlet fever demonstrated.  

In the absence of credible evidence of the onset of symptoms in service and continuity since, the question of whether an insidious process such as heart disease may somehow be related to remote service is a medical question beyond the scope of lay observation.  Jandreau, supra.  The only competent evidence in the record that addresses this question, featuring the probative medical opinion of the October 2014 VA examiner, is against the Veteran's claim.  That opinion is by a medical professional (who is competent to provide it), reflects familiarity with the entire record, and is accompanied by rationale that refers to accurate factual data for support.  Significantly, it points (with explanation why) to a nonservice-related etiological factor for the current diagnosed heart disease considered more likely, i.e., that it is secondary to the Veteran's aging process.  It is probative evidence in this matter; because there is no competent evidence to the contrary, it is persuasive.  

The opinions of the Veteran and others regarding the onset, diagnoses, and etiologies of his heart disorders (relating such to inservice treatment for strep throat and scarlet fever) is not competent evidence.  They are lay persons and do not cite to supporting medical opinion or clinical or medical treatise evidence.  The Board further points out that the primary basis for the denial of these claims does not turn on whether or not the record shows that the claimant was treated during service for strep throat and scarlet fever.  Even acknowledging that such was likely, the examiner explained why such did not result in heart disease first shown many years later.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for aortic valve stenosis, also claimed as a heart murmur, and for residuals of strep throat and scarlet fever.  Hence, the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b) (West 2014).  


ORDER

Entitlement to service connection for aortic valve stenosis, also claimed as a heart murmur, is denied.  

Entitlement to service connection for residuals of strep throat and scarlet fever is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


